DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/21/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 02/22/2021. As directed by the amendment: Claim 1 has been amended, claims 5-8 and 15-37 have been cancelled, and claim 38 has been added. Thus, claims 1-4, 9-14, and 38 are presently pending in the application.
Response to Arguments
Applicant’s amendments have been fully considered, and overcome the previous interpretation. The retaining member now is disclosed as the holding member and the locking mechanism as the edges of groove on the piston (discussed more below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-14, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnberg (US 2005/0101919).
Regarding Claim 1, Brunnberg discloses an autoinjection device (Fig.1A) comprising: an injection unit (Fig.3) defining a distal end of the autoinjection device (the injection unit seen in Fig.3 is located at the distal end of the autoinjection device (Fig.1)) (the distal end is interpreted to be towards the patient); and an activator unit (Fig.5) defining a proximal end of the autoinjection device (the activator unit seen in Fig.5 is located at the proximal end of the autoinjection device (Fig.1)) (the proximal end is interpreted to be away from the patient), the activator unit comprising: an activation housing (activator (80); Fig.5); an activation engine (spring (64), plunger (60), edges of groove (62) of the piston (where the holding member engages the piston; Fig.1B), and holding member (68)) positioned within an interior area of the activation housing (Fig.1A), the activation engine including a spring (spring (64)), a piston (plunger (60)), a locking mechanism (edges of groove (62) of the piston (where the holding member engages the piston); Fig.1B), and a retaining element (holding member (68)), wherein the retaining element (68) is configured to receive a portion of the piston (68) within a distal end thereof (the holding member (68) has tongues (74) with inwardly directed ledges (76) that fit into groove (62) of the plunger (60); parag. [0048] and Figs.1A-B); an activation guard (activator sleeve (110)) at least partially surrounding the activation housing (80) such that a portion of the activation housing is positioned within an interior area of the activation guard (Fig.4), the activation guard (110) extending beyond a proximal end of the activation housing (80) (the activator sleeve (110) extends beyond the proximal end of the activation housing (Detail A; see below) as seen in Figs.4A-B); and an activation shell (housing (124) and compression spring (122)) at least partially surrounding the activation guard such that a portion of the activation guard (110) is positioned within an interior area of the activation shell (Fig.4) and a portion of the activation guard is extended beyond a proximal end of the activation shell (portion of the activator sleeve (110) extend beyond the proximal end of the housing (Detail B; see below) as seen in Figs.4A-B).

    PNG
    media_image1.png
    254
    260
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    275
    media_image2.png
    Greyscale





Regarding Claim 2, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein at least one of the activation housing (80), the activation guard (110), and the activation shell (124) is substantially cylindrical in shape (the activator sleeve (110) and the housing (124) have a cylindrical shape as seen in Fig.5), wherein the activation guard (110) includes a guard member (rear ends of the cut-outs (120)), and wherein the guard member  extends beyond the proximal end of the activation housing (the ends of the cut-outs (120) extend beyond the proximal end of the activator (Detail A) as seen in Fig.4, since the stop ledges (92) is inserted into cut-outs (120)).
Regarding Claim 3, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein the activation housing (80) includes a radial protrusion (stop ledges (92)), and wherein the activation guard (110) includes a groove (cut-outs (120)) at least partially surrounding the protrusion such that the activation guard is prevented from linearly translating about the activation housing (the activator sleeve (110) gets stopped by two opposite stop ledges (92) via cut-outs (120)) (The rear end of the actuator sleeve is arranged with two oppositely arranged cut-outs 120 of a generally rectangular shape where the widths correspond to the width of the stop ledges 92 of the actuator; parag. [0045], lines 4-6).
Regarding Claim 4, Brunnberg discloses the autoinjection device of claim 3, and further discloses wherein the activation guard (110) includes a radial protrusion (second annular ring (118)), and Atty. Dkt. No. 2479.1290001- 3 -CHAKRABARTI et al.wherein the activation shell (124 and 122) includes a linear groove (gap between the compression spring (122)) surrounding the activation guard protrusion such that a distal end of the linear groove abuts the activation guard radial protrusion (Fig.4A).
Regarding Claim 9, Brunnberg discloses the autoinjection device of claim 1, and further discloses comprising a device lock (activator button (102)) that is configured to be positioned adjacent the proximal end of the activation shell (Detail B) (the activator button (102) is located adjacent to the proximal end of the housing (Detail B) as seen in Fig.1 and 4A-B).
the autoinjection device of claim 9, and further discloses wherein the device lock (102) includes at least one radial ridge (tongue (104)) along an axial portion (the tongues (104) on activator button (102) is extended radially outward from a surface of the activator button as seen in Fig.5).
Regarding Claim 11, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein the activation shell (124) includes a ridge (annular protrusion (126)) on its outer surface to provide a user with a visual indication as to the distal end of the autoinjection device that includes a needle (the annular protrusion (126) identifies and connects with recess (18) on the inner surface of the front body (12) where the needle is located (Fig.1A)).
Regarding Claim 12, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein a proximal surface of the activation shell (124) includes a camouflage (annular ring (128) and inclined surfaces (132; Fig.8)) to obscure a device lock protrusion opening (annular ring (128) and inclined surfaces (132) is located in the inner rear end of the housing (124) that obscure the opening of the activator button (102) as seen in Fig.8A-C)).
Regarding Claim 13, Brunnberg discloses the autoinjection device of claim 12, and further discloses wherein the camouflage is a camoflauge structure (annular ring (128) and inclined surfaces (132)).
Regarding Claim 14, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein a distal surface of the activation guard (Detail C; see below) abuts a shoulder (band-shaped part (84)) of the activation housing (the distal end of the activator sleeve (Detail C) abuts band-shaped part (84) as seen in Figs.4A-B).

    PNG
    media_image3.png
    214
    225
    media_image3.png
    Greyscale





Regarding Claim 38, Brunnberg discloses the autoinjection device of claim 1, and further discloses wherein when the activator unit (Fig.5) is in a storage position (Fig.1A) a portion of the locking mechanism (edges of groove (62) of the piston (where the holding member engages the piston; Fig.1B) of the activation engine is held within a proximal end (ledges (76) od the holding member (68)) of the retaining element of the activation engine (the ledges (76) holds the edges of groove (62) of the plunger (60) as seen in Fig.1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783